DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman et al. (US PGPub 20060273864)
As per claim 1:
Zimmerman et al. discloses in Fig. 8:
An apparatus for processing radio frequency (RF) signals, 
wherein said apparatus comprises at least a first transmission line (conductive strip 71) and a second transmission line (conductive strip 72), 
and an electrically 5conductive element (PCB 74) that is capacitively coupled (para [0041]) with said first transmission line and said second transmission line and that is translationally movably arranged (sliding to left or right w/ respect to PCB 70, para [0041]) with respect to at least one of said first transmission line and said second transmission line, wherein said electrically conductive element comprises at least one impedance transformer (para [0003], 

	As per claims 2 & 13:
	Zimmerman et al. discloses in Fig. 8:
said apparatus comprises at least one further 10transmission line (conductive strip 73), wherein said electrically conductive element is capacitively coupled with said at least one further transmission line (para [0041]).

	As per claims 3 & 14:
	Zimmerman et al. discloses in Fig. 8:
said electrically conductive element is translationally movably arranged with respect to all transmission lines (sliding to left or right w/ respect to PCB 70, para [0041]).


	Zimmerman et al. discloses in Fig. 8:
at least one of said transmission lines comprises or is a) a microstrip line and/or b) a stripline (para [0033]).

	As per claims 5 & 16:
	Zimmerman et al. discloses in Fig. 8:
at least two of said transmission lines 20comprise different properties with respect to at least one of the following elements: a) a relative permittivity of a substrate, or b) a geometry (conductive strip 71 extends unbroken between the left and right edges of PCB70, while conductive strips 72 & 73 do not).

	As per claims 7 & 17:
Zimmerman et al. discloses in Fig. 3:
a conductor of at least one of said transmission lines is embedded into a dielectric substrate (a thin insulating layer, inherently a dielectric, may be provided on one or both sides of conductive strips 8 & 9, para [0031], thereby embedding the conductor in a dielectric substrate).

	As per claim 9:
	Zimmerman et al. discloses in Fig. 8:
said transmission lines are arranged in a same first virtual plane (PCB board 70), and wherein said electrically conductive element is arranged within a 

	As per claim 10:
	Zimmerman et al. discloses in Fig. 8:
a) said electrically conductive element comprises a port (conductive strip 75) for receiving an input signal, and/or b) at least one of said transmission lines comprises at least one port for output of at least one respective output signal depending on said input signal (each of conductive strips 71, 72, & 73 provide output ports, para [0041]).

	As per claim 11:
	Zimmerman et al. discloses in Fig. 8:
		An antenna comprising the apparatus of claim 1 (para [0011]).

	As per claim 19:
	Zimmerman et al. discloses in Fig. 8:
	A method of operating an apparatus for processing radio frequency (RF) signals, the method comprising: 
providing the apparatus comprising at least a first transmission line (conductive strip 71) and a second transmission line (conductive strip 72), 

wherein said electrically conductive element comprises at least one impedance transformer (para [0003], with quarter wavelength arms 76 and 77 being quarter wavelength arms, para [0040], and the wiper being a Wilkinson divider, which utilizes two quarter wavelength transformers, as is well understood in the art) extending between the first and second transmission lines (PCB 74 comprises quarter wavelength arms 76 and 77, that extend over a span between conductive strips 71 and 72, as shown in Fig. 8) and wherein the at least one impedance transformer is implemented in a form of a contour discontinuity of the electrically conductive element (impedance transformer is formed as a Wilkinson divider, with the quarter wavelength arms of 76 and 77 exhibiting a contour discontinuity (a orthogonal projection from conductive strip 75/81);
providing an RF signal (para [0001], and signal input at conductive strip 71, para [0028]) as an input signal to said electrically conductive element, and moving said electrically conductive element relative to said at least one of said first transmission line and said second transmission line (sliding to left or right w/ respect to PCB 70, para [0041]).
.


Zimmerman et al. discloses in Fig. 8:
	A base station comprising: 
at least one antenna (para [0011-0013]) and 
at least one apparatus 
wherein the apparatus comprises at least a first transmission line (conductive strip 71) and a second transmission line (conductive strip 72), 
and an electrically conductive element (PCB 74) that is capacitively coupled (para [0041]) with said first transmission line 15and said second transmission line and 
that is translationally movably arranged (sliding to left or right w/ respect to PCB 70, para [0041]) with respect to at least one of said first transmission line and said second transmission line,
wherein said electrically conductive element comprises at least one impedance transformer (para [0003], with quarter wavelength arms 76 and 77 being quarter wavelength arms, para [0040], and the wiper being a Wilkinson divider, which utilizes two quarter wavelength transformers, as is well understood in the art) extending between the first and second transmission lines (PCB 74 comprises quarter wavelength arms 76 and 77, that extend over a span between conductive strips 71 and 72, as shown in Fig. 8) and wherein the at least one impedance transformer is implemented in a form of a contour discontinuity of the electrically conductive element (impedance transformer is formed as a Wilkinson 

	As per claim 20:
Zimmerman et al. discloses in Fig. 3:
wherein moving said electrically conductive element comprises applying a phase shift to the RF signal (being a phase shifter, see title and abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US PGPub 20060273864), a reference of record.
As per claim 8:
Zimmerman et al. does not disclose:
at least one of said transmission lines and/or 30a conductor of at least one of said transmission lines comprises a curved or meandered section.
	At the time of filing, it would have been obvious to one of ordinary skill in the art
To provide a curved or meandered section to at least one of the transmission lines to provide the benefit of providing a more compact construction, as suggested by Zimmerman et al. in para [0043], or as a design parameter for determining the location of signal outputs of the transmission lines as per Figs. 5-7, where outputs are oriented towards one side of the apparatus, as is well understood in the art for circuit design.

Allowable Subject Matter
Claims 21 & 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 21 and 22 provides limitations which require at least one impedance transformer to have a change in width along the longitudinal axis, which was not found in Zimmerman et al. or rendered obvious over a search of the prior art.

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 12/09/2021, with respect to the rejection(s) of claim(s) 1-5, 7-17, & 19-20 under Zimmerman et al., the embodiment of Fig. 3 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the embodiment of Fig. 8 of Zimmerman et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Examiner, Art Unit 2843